KRUEGER, Judge.
The appellant was convicted of the offense of kidnapping, and his punishment assessed at confinement in the state penitentiary for a term of 25 years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.